Citation Nr: 1550563	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  15-29 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from January 1959 to January 1961.  The Veteran had additional service with the U.S. Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision of the Lincoln, Nebraska, Regional Office which denied service connection for bilateral hearing loss and tinnitus.  

The Board observes that, while the Veteran's August 2015 VA Form 9 limits the issue on appeal solely to bilateral hearing loss, the accredited representative's September 2015 Statement of Accredited Representative in Appealed Case (VA Form 646) expresses the Veteran's intent to appeal from the denial of service connection for tinnitus.  Therefore, the issue of service connection for tinnitus is on appeal and will be addressed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss originated during active service.

2.  Tinnitus has not been shown during active service or at any time thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In December 2014, the Veteran received notification of the December 2014 rating decision, which included instructions on how to appeal the decision.  The issues were readjudicated in the August 2015 statement of the case (SOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA audiological examination in December 2014.  The Board finds that the examination was adequate.  At the examination, the Veteran denied having tinnitus.





II.  Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted because he sustained hearing loss while shooting M-1 rifles without ear protection during basic training at Fort Ord.  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

At his October 18, 1960, physical examination for service separation, the Veteran reported that he was in good health, "except for impaired hearing."

An October 19, 1960, service treatment record states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
60 (65)
LEFT
0 (15)
0 (10)
0 (10)
-
60 (65)

The numbers in the brackets reflect a converted score based upon the change in testing methods that occurred in 1966 and 1967.  

A December 2014 VA examination states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
75
100
LEFT
30
30
65
85
90

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner stated that "high frequency hearing loss was recorded in 1960."  The Board observes that the examiner was most likely referring to the in-service reference to hearing loss.

A March 2015 letter from a L. Woll, M.D., states that the Veteran's hearing loss is "due to noise exposure during . . . military service as a sharpshooter in 1959, 1960."

The Veteran had documented in-service hearing loss and currently has hearing loss which a private physician and a VA examiner have related to in-service noise exposure.  Therefore, service connection is warranted and the claim must be granted.

III.  Service Connection for Tinnitus

The Veteran contends that service connection for tinnitus is warranted because he experienced in-service noise exposure.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include tinnitus (organic diseases of the nervous system), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records and the post-service clinical documentation of record make no reference to tinnitus.  The clinical documentation does not contain a diagnosis of tinnitus, symptoms associated with the disease, or complaints thereof.  At his December 2014 VA examination, the Veteran expressly denied having tinnitus.  

The Veteran had in-service noise-exposure.  The Board acknowledges that hearing loss may be a causative factor for tinnitus.  However, the Veteran does not have tinnitus.

In the absence of either objective or subjective evidence of tinnitus during active service or at any time thereafter, the Board concludes that service connection for the claimed disability is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


